 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 1 of 19         PageID #: 20

                                                                       ORISINAL
KENJIM.PRICE #10523
                                                        FiLED IN THE
United States Attorney                           UNITED STATES DISTRICT COURT
District of Hawaii                                   DiSTRICT OF HAWAII

                                                       JAN 1 6
MICHAEL NAMMAR
                                                 at ^ o'clock and BDrrwn.P M
Chief, Criminal Division                             SUE BEITIA, CLERK

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant U.S. Attorneys
Room 6100,PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Emails:    Ken.Sorenson@usdoj.gov
           Gregg.Yates@usdoj.gov

                IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                    CR.NO. 20-00001 LEK


                     Plaintiff,              MEMORANDUM OF PLEA
                                             AGREEMENT
       vs.

                                             DATE: January 16, 2020
ANABEL CABEBE,                               TIME: 2:30 p.m.
                                             JUDGE: Hon. Kenneth Mansfield
                     Defendant.




                 MEMORANDUM OF PLEA AGREEMENT


      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA,by its attorney, the United States Attorney for
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 2 of 19                    PageID #: 21




the District of Hawaii, and the defendant, ANABEL CABEBE,and her attorney,

Michael J, Green,Esq., have agreed upon the following:

                                     THE CHARGES


       1.     The defendant acknowledges that she has been charged in an

Informationl with violating Title 18, United States Code, Section 371.

       2.     The defendant has read the charges against her contained in the

Information, and those charges have been fully explained to her by her attorney.

       3.     The defendant fully understands the nature and elements ofthe crime

with which she has been charged.

                                   THE AGREEMENT


       4.     The defendant agrees to waive indictment and enter a voluntary plea

of guilty to an Information, which charges her with conspiring to knowingly

transmit and cause to be transmitted, in interstate commerce, by means of wire

communications, certain signs, signals, and sounds for the purpose of executing a

scheme and artifice to defraud others. The defendant is aware that she has the

right to have this felony asserted against her by way of grand jury indictment. The

defendant hereby waives this right and consents that this offense may be charged

against her by way ofthe Information. In return, the government hereby agrees to


^ References herein to Information refer to the Superseding Information filed in this case.
                                               2
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 3 of 19           PageID #: 22




move to dismiss the Superseding Indictment in case number 17-00101 LEK as to

the defendant after sentencing.

      5.     The defendant agrees that this Memorandum ofPlea Agreement shall

be filed and become part ofthe record in this case.

      6.     The defendant enters this plea because she is in fact guilty of

conspiring to knowingly transmit and cause to be transmitted, in interstate

commerce, by means of wire communications, certain signs, signals, and sounds

for the purpose of executing a scheme and artifice to defiraud others, as charged in

the Information, and she agrees that this plea is voluntary and not the result of

force or threats.


                                   PENALTIES


      7.     The defendant understands that the penalties for the offense to which

she is pleading guilty include:

             a.     A term ofimprisonment ofup to 5 years and a fine of up to

$250,000, plus a term of supervised release up to 3 years.

             b.     In addition, the Court must impose a $100 special assessment as

to each count to which the defendant is pleading guilty. The defendant agrees to

pay $100 for each count to which she is pleading guilty to the District Court's

Clerk's Office, to be credited to said special assessments, before the
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 4 of 19            PageID #: 23




commencement of any portion of sentencing. The defendant acknowledges that

failure to make such full advance payment in a form and manner acceptable to the

prosecution will allow, though not require, the prosecution to withdraw from this

Agreement at its option,

             c.     Restitution. The Court must also award restitution pursuant to

Title 18, United States Code, Section 3663A,to the persons and entities victimized

by the defendant's offenses. The defendant understands that the Court will

determine the amounts ofrestitution to be ordered, as well as the persons and

entities entitled to such restitution, with the assistance ofthe United States

Probation Office. The defendant agrees to pay restitution for all losses caused by

the defendant's conduct.


                           FACTUAL STIPULATIONS


      8.     The defendant admits the following facts and agrees that they are not

a detailed recitation, but merely an outline of what happened in relation to the

charge to which the defendant is pleading guilty:

             a.     Between the dates of May 16, 2013 and December,2015,in the

District of Hawaii and elsewhere, Anthony Williams and the defendant, Anabel

Cabebe, operated a scheme to defraud others and obtain money by means offalse

and fraudulent representations offact using interstate wire communications. In
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 5 of 19           PageID #: 24




effecting the scheme to defraud and to provide him with the appearance of

legitimacy, Anthony Williams formed the entities "Mortgage Enterprise

Investments"(MEI), and the "Common Law Office of America"(CLOA).

Through MEI, Williams offered mortgage debt relief in Hawaii despite not having

the required license to service mortgages. Through CLOA, Williams offered legal

services including representation in mortgage related litigation, wills, trusts, power

of attorney and document drafting and review despite not being licensed to practice

law.


             b.    In operating his scheme to defraud others, Anthony Williams

represented himselfto be an attorney, a "Private Attorney General," and a

mortgage servicer. Williams marketed a debt relief program whereby

homeowners with mortgages could simply pay him an upfront fee, and then pay

him one-half oftheir regular mortgage payment, for one-halfthe term. In return,

Williams falsely promised them he could and would eradicate their existing

mortgage, Williams falsely claimed that by filing UCC financing statements and

bogus mortgage documents with the Hawaii Bureau of Conveyances, and notifying

lenders that they no longer had a lien or mortgage on a subject property, and that

homeowners' existing mortgages no longer existed.
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 6 of 19          PageID #: 25




             c.    Because Williams' scheme to defraud frequently required the

filing oflien interests and bogus mortgage documents with the Hawaii Bureau of

Conveyances(HBOC)the services of a notary were required. The HBOC

requires all filed documents to be notarized, and it was a central tenet ofthe

scheme that notary seals and filings on the public record provided Williams'

scheme with the false appearance oflegitimacy. The defendant participated in the

scheme to defraud by acting as Williams' notary for such purposes, and by

regularly conducting meetings with victims, collecting fees from them and

allowing Williams to use her residence as his place of business in Hawaii.

             d.    As part ofthe scheme to defraud others, on or about June 20,

2013,the defendant notarized a document purporting to be a "Homeowner Service

Guarantee Agreement," which was signed by Anthony Williams and victims R.L.

and M.L.


             e.    As part ofthe scheme to defraud others, on or about May 8,

2015,the defendant notarized a document purporting to be a Note, which required

victims A.S. and E.S. to pay MEI $400,000 for loan services which defendant

knew to be fraudulent.


             f.    As part ofthe scheme to defraud others, on or about June 25,

2015,the defendant notarized a bogus mortgage document describing the
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 7 of 19          PageID #: 26




Servicer/Mortgagee as MEI and describing the Secured Party Creditor as the

victim L.T.


      9.      Pursuant to CrimLR 32.1(a)ofthe Local Rules ofthe United States

District Court for the District of Hawaii,the parties agree that the charge to which

the defendant is pleading guilty adequately reflects the seriousness ofthe actual

offense behavior and that accepting this Agreement will not undermine the

statutory purposes ofsentencing.

                        SENTENCING STIPULATIONS


      10.     Pursuant to CrimLR 32.1(b)ofthe Local Rules ofthe United States

District Court for the District of Hawaii and Section 6B1.4 ofthe Sentencing

Guidelines, the parties stipulate to the following for the purpose ofthe sentencing

ofthe defendant in connection with this matter:

              a.    As ofthe date ofthis agreement, it is expected that the

defendant will enter a plea of guilty prior to the commencement oftrial, will

truthfully admit her involvement in the offense and related conduct, and will not

engage in conduct that is inconsistent with such acceptance ofresponsibility. If

all ofthese events occur, and the defendant's acceptance ofresponsibility

continues through the date ofsentencing, a downward adjustment of2 levels for
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 8 of 19          PageID #: 27




acceptance ofresponsibility will be appropriate. See U.S.S.G. § 3El.l(a)and

Application Note 3.

             b.    The United States Attorney agrees that the defendant's

agreement herein to enter into a guilty plea constitutes notice ofintent to plead

guilty in a timely manner, so as to permit the government to avoid preparing for

trial as to the defendant. Accordingly,the United States Attorney anticipates

moving in the Government's Sentencing Statement for a one-level reduction in

sentencing offense level pursuant to Guideline § 3E1.1(b)(2), ifthe defendant is

otherwise eligible. The defendant imderstands that notwithstanding its present

intentions, and still within the Agreement,the prosecution reserves the rights(1)to

argue to the contrary in the event ofreceipt of new information relating to those

issues, and(2)to call and examine witnesses on those issues in the event that either

the United States Probation Office finds to the contrary ofthe prosecution's

intentions or the Court requests that evidence be presented on those issues.

             c.    The government agrees that defendant qualifies as a minor

participant pursuant to USSG § 3B 1.2(b).

      11.    The parties agree that notwithstanding the parties' Agreement herein,

the Court is not boimd by any stipulation entered into by the parties but may, with

the aid ofthe presentence report, determine the facts relevant to sentencing. The

                                          8
 Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 9 of 19          PageID #: 28




parties understand that the Court's rejection of any stipulation between the parties

does not constitute a refusal to accept this Agreement since the Court is expressly

not bound by stipulations between the parties.

      12.    The parties represent that as ofthe date ofthis agreement there are no

material facts in dispute.

                       APPEAL/COLLATERAL REVIEW


      13.    The defendant is aware that she has the right to appeal her conviction

and the sentence imposed. The defendant knowingly and voluntarily waives the

right to appeal, except as indicated in subparagraph "b" below, her conviction and

any sentence within the Guidelines range as determined by the Court at the time of

sentencing, and any lawful restitution order imposed, or the maimer in which the

sentence or restitution order was determined, on any ground whatsoever, in

exchange for the concessions made by the prosecution in this Agreement. The

defendant understands that this waiver includes the right to assert any and all

legally waivable claims.

             a.     The defendant also waives the right to challenge her conviction

or sentence or the manner in which it was determined in any collateral attack,

including, but not limited to, a motion brought under Title 28, United States Code,

Section 2255, except that the defendant may make such a challenge(1)as
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 10 of 19            PageID #: 29




indicated in subparagraph "b" below, or(2)based on a claim ofineffective

assistance of counsel.


             b.    Ifthe Court imposes a sentence greater than specified in the

guideline range determined by the Court to be applicable to the defendant, the

defendant retains the right to appeal the portion of her sentence greater than

specified in that guideline range and the manner in which that portion was

determined and to challenge that portion of her sentence in a collateral attack.

             c.    The prosecution retains its right to appeal the sentence and the

manner in which it was determined on any ofthe grounds stated in Title 18, United

States Code, Section 3742(b).

                           FINANCIAL DISCLOSURE


      14.    In connection with the collection of restitution or other financial

obligations that may be imposed upon her, the defendant agrees as follows:

             a.    The defendant agrees to fully disclose all assets in which she

has any interest or over which she exercises control, directly or indirectly,

including any assets held by a spouse, nominee, or third party. The defendant

understands that the United States Probation Office(USPO)will conduct a

presentence investigation that will require the defendant to complete a

comprehensive financial statement. To avoid the requirement ofthe defendant

                                          10
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 11 of 19           PageID #: 30




completing financial statements for both the USPO and the government,the

defendant agrees to truthfully complete a financial statement provided to the

defendant by the United States Attorney's Office. The defendant agrees to

complete the disclosure statement and provide it to the USPO within the time

frame required by the United States Probation officer assigned to the defendant's

case. The defendant understands that the USPO will in turn provide a copy ofthe

completed financial statement to the United States Attorney's Office. The

defendant agrees to provide written updates to both the USPO and the United

States Attorney's Office regarding any material changes in circumstances, which

occur prior to sentencing, within seven days ofthe event giving rise to the changed

circumstances. The defendant's failure to timely and accurately complete and

sign the financial statement, and any written update thereto, may,in addition to any

other penalty or remedy, constitute the defendant's failure to accept responsibility

underU.S.S.G§3El.l.

             b.    The defendant expressly authorizes the United States

Attorney's Office to obtain her credit report. The defendant agrees to provide

waivers, consents, or releases requested by the United States Attorney's Office to

access records to verify the financial information, such releases to be valid for a

period extending 90 days after the date of sentencing. The defendant also

                                          11
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 12 of 19          PageID #: 31




authorizes the United States Attorney's Office to inspect and copy all financial

documents and information held by the USPO.

             c.    Prior to sentencing, the defendant agrees to notify the Financial

Litigation Unit ofthe U.S. Attorney's Office before making any transfer of an

interest in property with a value exceeding $1,000 owned directly or indirectly,

individually or jointly, by the defendant, including any interest held or owned

under any name,including trusts, partnerships, and corporations.

                         IMPOSITION OF SENTENCE


      15.    The defendant understands that the District Court in imposing

sentence will consider the provisions ofthe Sentencing Guidelines. The defendant

agrees that there is no promise or guarantee ofthe applicability or non-applicability

of any Guideline or any portion thereof, notwithstanding any representations or

predictions from any source.

      16.    The defendant understands that this Agreement will not be accepted or

rejected by the Court until there has been an opportunity by the Court to consider a

presentence report, unless the Court decides that a presentence report is

unnecessary. The defendant understands that the Court will not accept an

agreement unless the Court determines that the remaining charge adequately



                                         12
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 13 of 19           PageID #: 32




reflects the seriousness ofthe actual offense behavior and accepting the Agreement

will not undermine the statutory purposes of sentencing.

                          WAIVER OF TRIAL RIGHTS


      17.    The defendant understands that by pleading guilty she surrenders

certain rights, including the following:

             a.    Ifthe defendant persisted in a plea of not guilty to the charges

against her,then she would have the right to a public and speedy trial. The trial

could be either ajury trial or a trial by a judge sitting without a jury. The

defendant has a right to a jury trial. However,in order that the trial be conducted

by the judge sitting without ajury, the defendant, the prosecution, and the judge all

must agree that the trial be conducted by the judge without a jury.

             b.    Ifthe trial is ajury trial, the jury would be composed oftwelve

laypersons selected at random. The defendant and her attorney would have a say

in who the jurors would be by removing prospective jurors for cause where actual

bias or other disqualification is shown, or without cause by exercising peremptory

challenges. The jury would have to agree unanimously before it could return a

verdict of either guilty or not guilty. The jury would be instructed that the

defendant is presumed innocent, and that it could not convict her unless, after

hearing all the evidence, it was persuaded of her guilt beyond a reasonable doubt.

                                           13
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 14 of 19            PageID #: 33




             c.     Ifthe trial is held by ajudge without a jury, the judge would

find the facts and determine, after hearing all the evidence, whether or not he or

she was persuaded ofthe defendant's guilt beyond a reasonable doubt.

             d.     At a trial, whether by ajury or a judge,the prosecution would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confront those prosecution witnesses and her attorney

would be able to cross-examine them. In turn, the defendant could present

witnesses and other evidence on her own behalf. Ifthe witnesses for the

defendant would not appear voluntarily, the defendant could require their

attendance through the subpoena power ofthe Court.

             e.     At a trial, the defendant would have a privilege against

self-incrimination so that she could decline to testify, and no inference of guilt

could be drawn from her refusal to testify.

      18.    The defendant understands that by pleading guilty, she is waiving all

ofthe rights set forth in the preceding paragraph. The defendant's attorney has

explained those rights to her, and the consequences ofthe waiver ofthose rights.

                         USE OF PLEA STATEMENTS


      19.    If, after signing this Agreement, the defendant decides not to plead

guilty as provided herein, or ifthe defendant pleads guilty but subsequently makes

                                          14
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 15 of 19          PageID #: 34




a motion before the Court to withdraw her guilty plea and the Court grants that

motion,the defendant agrees that any admission of guilt that she makes by signing

this Agreement or that she makes while pleading guilty as set forth in this

Agreement may be used against her in a subsequent trial ifthe defendant later

proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives

any protection afforded by Rule 11(f)ofthe Federal Rules of Criminal Procedure

and Rule 410 ofthe Federal Rules ofEvidence regarding the use of statements

made in this Agreement or during the course ofpleading guilty when the guilty

plea is later withdrawn. The only exception to this paragraph is where the

defendant fully complies with this Agreement but the Court nonetheless rejects it.

Under those circumstances, the United States may not use those statements ofthe

defendant for any purpose.

      20.    The defendant understands that the prosecution will apprise the Court

and the United States Probation Office ofthe nature, scope and extent ofthe

defendant's conduct regarding the charges against her, related matters, and any

matters in aggravation or mitigation relevant to the issues involved in sentencing.

                                COOPERATION


      21.    The defendant agrees that she will fully cooperate with the United

States.


                                         15
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 16 of 19             PageID #: 35




             a.     The defendant agrees to testify truthfully at any and all trials,

hearings, or any other proceedings at which the prosecution requests her to testify,

including, but not limited to, any grand jury proceedings, trial proceedings

involving co-defendants and others charged later in the investigation, sentencing

hearings, and related civil proceedings.

             b.     The defendant agrees to be available to speak with law

enforcement officials and representatives ofthe United States Attorney's Office at

any time and to give truthful and complete answers at such meetings, but she

understands she may have her counsel present at those conversations, if she so

desires,


             c.     The defendant agrees she will not assert any privilege to refuse

to testify at any grand jury, trial, or other proceeding, involving or related to the

crimes charged in this Information or any subsequent charges related to this

investigation, at which the prosecution requests her to testify.

             d.     The defendant agrees that her sentencing date may be delayed

based on the government's need for the defendant's continued cooperation, and

agrees not to object to any continuances ofthe defendant's sentencing date sought

by the United States.




                                           16
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 17 of 19           PageID #: 36




             e.    Pursuant to Section IB 1.8(a) ofthe Sentencing Guidelines, the

prosecution agrees that self-incriminating information provided pursuant to this

Agreement to cooperate will not be used in determining the applicable guideline

range, except as may be provided in this Agreement and under Section IB 1.8(b) of

the Sentencing Guidelines.

      22.    In the event that the defendant does not breach any ofthe terms ofthis

Agreement but the Court nonetheless refuses to accept the Agreement after the

defendant has made statements to law enforcement authorities or representatives of

the United States Attorney's Office pursuant to this Agreement,the prosecution

agrees not to use said statements in its case-in-chiefin the trial ofthe defendant in

this matter. The defendant imderstands that this does not bar the use of

information and evidence derived from said statements or prohibit the use ofthe

statements by the prosecution in cross-examination or rebuttal.

      23.    Pursuant to Guidelines § 5K1.1 and Rule 35(b)ofthe Federal Rules of

Criminal Procedure, the prosecution may move the Court to depart from the

Guidelines on the ground that the defendant has provided substantial assistance to

authorities in the investigation or prosecution of another person who has

committed an offense. The defendant understands that:




                                          17
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 18 of 19           PageID #: 37




             a.    The decision as to whether to make such a request or motion is

entirely up to the prosecution.

             b.    This Agreement does not require the prosecution to make such

a request or motion.

             c.    This Agreement confers neither any right upon the defendant to

have the prosecution make such a request or motion, nor any remedy to the

defendant in the event the prosecution fails to make such a request or motion.

             d.    Even in the event that the prosecution makes such a request or

motion, the Court may refuse to depart from the Guidelines or to impose a sentence

below the minimum level established by statute.

      24.    The defendant and her attorney acknowledge that, apart from any

written proffer agreements, if applicable, no threats, promises, agreements or

conditions have been entered into by the parties other than those set forth in this

Agreement,to induce the defendant to plead guilty. Apart from any written

proffer agreements, if applicable, this Agreement supersedes all prior promises,

agreements or conditions between the parties.

      25.    To become effective, this Agreement must be signed by all signatories

listed below.




                                          18
Case 1:20-cr-00001-LEK Document 9 Filed 01/16/20 Page 19 of 19         PageID #: 38




      26.    Should the Court refuse to accept this Agreement, it is null and void

and neither party shall be bound thereto.

            DATED: Honolulu, Hawaii,

AGREED:


KENJIM.PRICE
United States Attorney
District of Hawaii




MICHAEL NAMMAR                                MICRKEE'rOREEN,ESQ.
Chief, Criminal Division                      Attorney for Defendant




KENNETTl M. SORENSON                          ANAl&EL CABEBE
GREGG PARIS YATES                             Defendant
Assistant U.S. Attorneys




                                         19
